Per Curiam:
The sufficiency of the seventh defense will depend upon the finding of fact as to whether the defendant Kem Card Sales Corporation is a subsidiary corporation or assignee of the defendant Kem Playing Cards, Inc. If it is found to be either a subsidiary or assignee, this partial defense is insufficient. H on the other hand it is determined that the sales corporation is a true licensee and that its corporate entity may not be pierced, the partial defense will be good.
The order, so far as appealed from, should be affirmed, without costs, with leave to the defendants to replead to the amended complaint within ten days after service of order with notice of entry thereof.
Present — Martin, P. J., O’Malley, Dore, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously affirmed, without costs, with leave to the defendants to replead to the amended complaint within ten days after service of order.